Spalding, Ch. J.,
dissenting. I cannot concur in a decision which seems to be supported by apologies, rather than reasons. The right to appeal is purely statutory. The legislative assembly has prescribed the terms and conditions upon which an appeal may be taken. It has likewise provided the method whereby a judgment of the district court may he stayed on appeal. It is incumbent upon the appellant to substantially comply with the requirements imposed upon him by the legislature. The courts have not been empowered to prescribe these terms and conditions. They can' only determine whether they have been complied with. The appellant in this case deliberately and intentionally appealed without making provision for the statutory stay bond. His attention was called to the fact that he had not done this, and he advised counsel for respondent that he did not intend to do so. Great-delay was had in perfecting his appeal and in getting into this court. Judgment was entered in favor of plaintiff on the 29th day of June, 1911. Time was extended and execution stayed to enable defendant to settle a statement of the case, until December, 1911, and a motion for a new trial was denied on the 20th of February, 1912. .The appeal was not taken until March 27th, 1912. An imperfect cost bond on -appeal was filed, with no stay bond. The defendant rested in security by reason of the stay of execution and extension thereof which had been granted him until more than a year had elapsed from the entry of judgment, when, in July, 1912, and after the district court had lost jurisdiction, application was made to a member of this court that defendant be allowed to file a bond or undertaking upon appeal for' the purpose of securing a stay of execution, and for the approval of a *323bond then presented. Tbe bond presented failed in material respects to comply witb tbe requirements of tbe statute. Tbis fact was inadvertently overlooked by tbe judge wbo approved it and granted tbe order. Subsequently, sucb order was revoked by tbis court and it was held in Burger v. Sinclair, post, 326, 140 N. W. 235, in an opinion recently filed, tbat tbe defendant was not entitled to an order from tbis court permitting bim to file such bond. Thereafter application was made to tbis court to have tbis case advanced from near tbe foot of tbe calendar to tbe bead thereof, so tbat argument might be bad on tbe appeal before respondent could levy execution and make sale to satisfy bis judgment.
If tbe matter was one for tbe exercise of tbe discretion of tbis court, the conclusion reached might be justified, but if not, I see no excuse for permitting tbis indirect method of evading and avoiding tbe terms and conditions of tbe statute, as construed in our decision denying appellant tbe relief asked on tbe former application to which I have referred. I' see no reason why, by indirection, be should in effect be given tbe same relief there denied. A petition for rehearing on tbe decision referred to has been pending for some days, and by refusing to act therein until a decision of tbis case on tbe merits, as advanced on tbe calendar, tbe defendant is given a supersedeas to which be is not entitled under any consideration when tbe facts are considered. Tbe presumptions are in favor of tbe correctness of tbe verdict and judgment in tbe district court. Tbe effect of tbis decision is to resolve all presumptions in favor of tbe appellant, and to deny to respondent tbe advantage and tbe rights to which be is entitled under bis judgment and tbe facts. Much is made, in the majority opinion, of tbe fact tbat respondent is probably insolvent, as there stated. I think tbe evidence before us comes very far from proving tbis fact. It is alleged tbat he has sold some property, but tbe sale of property does not necessarily change one’s financial status; in fact it may facilitate tbe enforcement of a judgment on execution.
When respondent brought tbis aetion against appellant, be took tbe chances of being able to enforce any judgment be might obtain. When appellant took bis appeal and refused to furnish a stay bond, be deliberately took bis chances on being able to recover from respondent in case of a reversal. These things are all incidents, and necessary inci*324dents, of litigation, except in so far as parties -may protect themselves in the manner prescribed by law.
Considerable stress seems to be laid by the majority upon the fact that a bond purporting to be a supersedeas bond is now offered by appellant. In view of our former decision declining to permit him to give such a bond, the present decision based upon his offering it seems an anomaly. Its value in case of affirmance would likewise be quite problematical, as it may well be doubted whether respondent could recover upon it for lack of consideration. A hardship may result from any decision rendered by this court, but why should the hardship be imposed upon the party in whose favor the presumptions are, rather than upon the one who, under the law, must carry the burden of the appeal? It is tine that this court has at all times control of its calendar, but the order in which cases are placed upon such calendar is fixed by law, and the statute prescribes exceptions to the order in which cases shall be heard. The court has, in some instances, varied from that order on consent of parties, but I have never known it to do so over the objection of a party, except in the cases named in the statute. ¡Except for appellant’s long and unexplained delays, the case might long since have been finally determined. The fact is that counsel in many cases are relying upon the favor of this court to relieve them from their own negligence or carelessness, and sometimes from their own erroneous, but intentional, conduct. Courts, as well as counsel, should be governed by the statute enacted for their guidance. Parties to other pending appeals have just ground for complaint at the delay occasioned by giving precedence to an application showing no merit greater than can be shown by any party who declines to protect himself.
These views also apply to Seckerson v. Sinclair, post, 326, 140 N W. 239, and Hawkins v. Sinclair, post, 325, 140 N. W. 246, in which per curiam opinions are filed herewith.